Citation Nr: 1721559	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-29 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial compensable evaluation for allergic rhinitis.

2. Entitlement to an initial compensable evaluation for tuft fracture, right ring finger.


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel









INTRODUCTION

The Veteran had active service from February 2003 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Winston Salem, North Carolina Department of Veterans Affairs Regional Office (RO).  In his July 2010 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for January 2016.  However, the Veteran failed to appear for the scheduled hearing and did not request that it be rescheduled.  The Board therefore considers the Veteran's request for a Board hearing to be withdrawn.

In February 2016, the Board remanded this matter to the RO to obtain additional medical evidence.  The matter has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis is characterized by sinus pain, postnasal drainage, frequent breathing difficulty, and 30 percent obstruction of the right and left nasal passage without polyps.

2.  The residuals of the Veteran's tuft fracture of the right ring finger are weakened movement and painful movement.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for allergic rhinitis are not met.
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.27, 4.97, Diagnostic Code 6522 (2016).

2.  The criteria for limitation of motion of the ring or little finger are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims and Assistance Act of 2000 (VCAA)

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that the February 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

On March 16, 2017, the Veteran was scheduled for a VA examination for his allergic rhinitis and right ring finger disability but failed to report for the examinations. 

The Veteran has not presented good cause for his failure to report for the VA examinations scheduled March 16, 2017, requested another examination or, after receipt of the supplemental statement of the case (SSOC), argued that he had not received notice of the VA examinations.  Under these circumstances, the Board finds that the Veteran failed to report for his VA examinations without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA reexamination and the Veteran fails to report for an examination scheduled in conjunction with a claim, the claim shall be considered based on the evidence of record.  38 C.F.R. §§ 3.655 (a)-(b).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4  (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an appeal is based on an initial rating for a disability, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

Allergic Rhinitis

The Veteran's allergic rhinitis has been assigned a noncompensable evaluation for rhinitis, which contemplates his continued requirement for medication.  A 10 percent evaluation is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.94, Diagnostic Code 6522.  A 30 percent evaluation is assigned for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.94, Diagnostic Code 6522.  A polyp is "an abnormal protruding growth from a mucous membrane."  Dorland's Illustrated Medical Dictionary, 1514 (31st ed. 2007).

Service treatment records dated from April 2005 through September 2008 show treatment for allergic rhinitis.  A 2008 predischarge medical examination diagnosed allergic rhinitis and noted that the nasal septum was midline without gross deformity, obstruction or perforation.

Post-service VA Medical Center treatment records show continued medication.

An August 2011 VA examiner noted that the Veteran's allergic rhinitis was characterized by frequent breathing difficulty, 30% obstruction of both nasal passages, sinus pain and discharge, nasal mucus and congestion.  The examiner noted the absence of nasal polyps and stated that the symptoms were seasonal and primarily interrupted the Veteran's sleep.

On March 16, 2017, the Veteran was scheduled for a VA examination for his allergic rhinitis but failed to report for the examination. 

In-service and post-service treatment records show no evidence of polyps.  The August 2011 VA examiner noted that both of the Veteran's nasal passages were 30 percent obstructed but neither was completely obstructed.  Accordingly, the evidence does not show that the Veteran's allergic rhinitis manifested to a compensable degree at any time during the period on appeal.

Right Ring Finger

The Veteran's right ring finger disability is currently noncompensably rated under Diagnostic Code 5229 for the index or long fingers but the more appropriate code is Diagnostic Code 5230 for the ring or little fingers.  The Board notes that there is no compensable evaluation provided for limitation of motion of a ring finger, short of amputation.  Therefore, additional testing to determine limitation due to painful motion is not required, as 38 C.F.R. § 4.59 is not applicable.  See Sowers v. McDonald, 27 Vet. App. 472, 482 (2016).

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001.

The Board has considered the Veteran's claims and assigned the appropriate ratings for his allergic rhinitis and finger based on the evidence.  Neither the Veteran nor his former representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims for increased ratings.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable rating for allergic rhinitis is denied.

A compensable rating for residuals of a tuft fracture to the right ring finger is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


